DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the amendment to address the 35 USC 102 rejections of claims 1-5 and 11-15. The prior 35 USC 102 rejections are withdrawn.

	The Examiner acknowledges the amendment to address the 35 USC 103 rejections of claims 6-10. The prior 35 USC 103 rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see Claim Rejections Under 35 U.S.C. 102 and 103, filed 7/15/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The 35 USC 102 rejections of claims 1-5 and 11-15 and the 35 USC 103 rejections of claims 6-10 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone call with James J. Bosco, Jr. on 8/11/2022.

The application has been amended as follows: 
	Claim 5. (Canceled)
	Claim 7. (Canceled)

Allowable Subject Matter
Claims 1-4, 6, 8-10, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest art of record Cooley (US1627886) does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show “wherein the tool element comprises a tool holder at an end facing away from the valve connection means, and wherein the tool holder comprises a through opening that is suitable for receiving a bit, wherein a longitudinal axis of the through opening of the tool holder extends perpendicular to a longitudinal axis of the valve connection means while the closing element is threadedly attached to both the valve connection means and the tool element.” Thus, at least for the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.
	Claims 2-4, 6, 8-10, and 13-14 depend from claim 1 and are also allowable.
	Regarding claim 15, the prior art of record Cooley does not anticipate nor render obvious the combination set forth in claim 1 and the further addition of a bicycle tool kit comprising a bicycle tool according to claim 1 and a gas cartridge would be allowable for the above indicated reasons in addition to the other elements of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723